Citation Nr: 1441225	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-13 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for asthma.  

2. Entitlement to a rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to September 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the New York, New York RO.  In June 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  At the hearing he was granted a 30-day abeyance period for the submission of additional evidence.  That time period lapsed; no additional evidence was received.  

[An unappealed March 1977 rating decision denied the Veteran's claim of service connection for "shortness of breath."  That decision did not address the diagnosis of asthma and is not a final decision on a claim of service connection for asthma.]  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

The Veteran asserts that his symptoms of wheezing and hyperventilation in service were manifestations of his current diagnosis of asthma.  His service treatment records (STRs) show that, in October 1975, he reported that he had hyperventilated.  November 1975 STRs show that chest X-rays did not reveal convincing evidence of active infiltrate.  The impression was chest pain with hyperventilation syndrome.  February 1976 STRs show that there was congestion and some wheezing on inspiration, chest X-rays revealed right lower lobe infiltrate.  The provisional diagnosis was mediastinum shift, and after further evaluation, the impression was right lower lobe pneumonia.  On August 1976 service separation examination, the Veteran reported a history of asthma; clinical evaluation of the lungs and chest, including chest X-rays, was normal.  The initial postservice diagnosis of asthma in the record is in a February 2005 VA treatment record.  
The Board finds both of the medical opinions in the record regarding the etiology of the Veteran's asthma inadequate.  The January 2008 private medical opinion from R.L. (obtained on behalf of the Veteran by his representative), indicates that it is more likely than not that the Veteran's asthma may be related to his military service.  R.L.'s rationale merely pointed to medical progress notes that indicated that the Veteran had chest pain and bilateral wheezing in 1975-1976.  As the opinion is not accompanied by a sufficient rationale (i.e., it did not account for/explain that the service separation examination was essentially normal, and that the initial postservice diagnosis of asthma in the record was nearly 30 years later), the Board finds it inadequate.  

An April 2009 VA examiner's opinion indicates that "as to whether or not the veteran's current asthma is related to his panic attacks in the service, it is less likely than not related and are more likely related to secondary symptom of panic attack which can cause shortness of breath and wheezing."  The examiner explained that in 1979 while in the service the Veteran was given a diagnosis of panic and anxiety attacks.  A review of the STRs did not find a diagnosis of panic and anxiety attacks.  As the examiner's opinion does not reflect familiarity with the STRs and is premised on inaccurate facts, the Board finds the January 2008 VA examiner's opinion inadequate.  Consequently, another VA examination is necessary.  

Regarding the claim for an increased rating for a right knee disability, the most recent VA examination for such disability was in June 2010.  At the June 2014 hearing, the Veteran testified that his right knee disability had increased in severity (and that a knee replacement was recommended).  In light of the allegation of worsening and the length of the interval since the last examination, a contemporaneous examination to ascertain the current severity of the Veteran's service-connected right knee disability is necessary.  All records of treatment for the knee in the interim are pertinent evidence that must be secured.  

Additionally, a February 2008 VA treatment record shows that the Veteran reported that he was pursuing a claim for Social Security Administration (SSA) disability benefits.  When VA has notice of the existence of relevant SSA records, the duty to assist includes requesting such records from that agency.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  SSA records are constructively of record, and VA is obligated to obtain such records unless it is found that they would not be relevant.  In the instant case it cannot be found based on the record that the medical records considered by SSA, if available, would not be relevant to the matters at issue.  A review of the record did not reveal any VA attempt to secure the Veteran's SSA records (or notation that such records are unavailable).  Therefore, they must be sought.  

Finally, a review of the record found that VA treatment records were last obtained in January 2013.  Updated pertinent VA treatment records are constructively of record, may contain information pertinent to the issues on appeal, and must be secured.  

Accordingly, the case is REMANDED for the following:

1. The AOJ must secure any and all medical records (those not already in the record) of VA evaluations and/or treatment the Veteran has received for asthma and his service-connected right knee disability since January 2013.  

2. The AOJ must obtain from SSA copies of their determination on the Veteran's claim for SSA disability benefits and the entire record upon which the determination was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.  

3. Thereafter, the AOJ must arrange for a respiratory diseases examination of the Veteran to determine the likely etiology of his asthma.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

What is the most likely etiology for the Veteran's diagnosis of asthma; specifically, is it at least as likely as not that it was incurred or aggravated in service?  

[The examiner should note that asthma was not noted on June 1975 service enlistment examination, and the Veteran is presumed sound as to asthma on enlistment (which presumption can only be rebutted by clear and unmistakable evidence), and that a history of asthma was noted on service separation examination.]  

If the response is no, the examiner should discuss the significance of notations of wheezing, shortness of breath, and hyperventilation in the STRs.  

If asthma is determined to be unrelated to complaints in service, or to the Veteran's service otherwise, the examiner should identify the etiology for asthma considered more likely.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  The examiner should specifically express agreement or disagreement with the January 2008 opinion by R.L. and the April 2009 VA examiner's opinion, and explain the reasoning for agreement/disagreement with each.  

4. The AOJ should also arrange for an orthopedic examination of the Veteran to determine the current nature and severity of his service-connected right knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner must identify all right knee pathology found and describe in detail associated impairment of function.  Any tests or studies indicated (specifically including range of motion studies and tests for instability) should be completed.  The examiner should note whether there are further functional limitations due to pain, weakness, fatigue, and/or incoordination.  The examiner should include rationale with any opinions.

5. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

